
	

113 HR 4911 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for Glendale, New York.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4911
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Ms. Meng introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To direct the United States Postal Service to designate a single, unique ZIP Code for Glendale, New
			 York.
	
	
		1.Single, unique ZIP Code for Glendale, New YorkNot later than 180 days after the date of the enactment of this section, the United States Postal
			 Service shall designate a single, unique ZIP Code applicable to the area
			 encompassing only Glendale, New York.
		
